      Case 2:19-cv-05217-SRB Document 98 Filed 04/09/21 Page 1 of 14



 1   David B. Rosenbaum, 009819
     Emma J. Cone Roddy, 034285
 2   OSBORN MALEDON, P.A.
     2929 North Central Avenue, 21st Floor
 3   Phoenix, Arizona 85012-2793
     (602) 640-0900
 4   drosenbaum@omlaw.com
     econe-roddy@omlaw.com
 5
     Counsel for C.M. Plaintiffs
 6
     [Additional Counsel for Plaintiffs Listed on Signature Page]
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                                   DISTRICT OF ARIZONA
10
      C.M., on her own behalf and on behalf of her    No. CV-19-05217-PHX-SRB
11    minor child, B.M., et al.,
12                        Plaintiffs,                 REPLY IN SUPPORT OF
                                                      MOTION TO COMPEL
13    v.                                              PRODUCTION OF RELEVANT
                                                      DOCUMENTS
14    United States of America,
15                        Defendant.                  (Oral Argument Requested)
16                                                    No. CV-20-00065-PHX-SRB
      A.P.F. on his own behalf and on behalf of his
17    minor child, O.B., et al.,

18                        Plaintiffs,

19    v.

20    United States of America,

21                        Defendant.

22
23
24
25
26
27
28
      Case 2:19-cv-05217-SRB Document 98 Filed 04/09/21 Page 2 of 14



 1          Plaintiffs submit this reply in response to the government’s opposition, C.M.
 2   ECF No. 97; A.P.F. ECF No. 94 (“Opp’n”), and in support of Plaintiffs’ motion to
 3   compel relevant documents that the U.S. Department of Justice (“DOJ”) Office of the
 4   Inspector General (“OIG”) relied upon during its review of DOJ’s role in the separation
 5   of immigrant families at the Southwest border in 2017 and 2018, and in preparing its
 6   report (“OIG Report”), C.M. ECF No. 92; A.P.F. ECF No. 89 ( “Mot.”).
 7          Production should be compelled because (1) the documents sought relate to the
 8   government’s awareness and intent in directing the separation of families and the
 9   resulting harm to families, which are highly relevant to Plaintiffs’ claims and the
10   government’s asserted defenses, and (2) the government’s concerns about
11   proportionality and burden—which result from the government’s failure to identify key
12   DOJ custodians under the Mandatory Initial Discovery Pilot (“MIDP”) program—will
13   be alleviated by Plaintiffs’ further proposed narrowing of their Request for Production
14   of Documents (“Request”), as set forth in Section III, infra..
15                                        ARGUMENT
16          The government opposes Plaintiffs’ Request as “not proportional to the needs of
17   the case,” Opp’n at 4, and raises three primary arguments: (1) that the documents sought
18   are only “marginally relevant,” see id. at 5, 6–12; (2) that “broad discovery” of DOJ
19   has already taken place, see id. at 12–15; and (3) that identifying and producing certain
20   categories of documents that Plaintiffs seek would be too burdensome, see id. at 5–6.
21   All of these arguments lack merit. As explained below, the limited documents Plaintiffs
22   seek are highly relevant to understanding the government’s intent and negligence in
23   separating Plaintiffs and causing them egregious harm. Further, Plaintiffs are seeking
24   additional discovery of DOJ because the government failed to identify highly relevant
25   DOJ custodians during the MIDP process. Moreover, in response to the government’s
26   declaration detailing, for the first time, the volume and organization of documents
27   collected in connection with the OIG review, Plaintiffs will streamline their Request
28
      Case 2:19-cv-05217-SRB Document 98 Filed 04/09/21 Page 3 of 14



 1   further as outlined in Section III, infra. The revised Request will sufficiently reduce
 2   the burden on the government.
 3   I.     The Documents Sought Are Relevant and Important to Resolve the Issues.
 4          The government’s opposition is based on two incorrect premises: (1) that
 5   Plaintiffs’ Request “broadly seeks discovery of documents relating in any way to the
 6   former Attorney General’s decision to adopt the Zero Tolerance Policy,” Opp’n at 6;
 7   and (2) the Zero Tolerance policy “is, at best, marginally relevant to this case,” id. at 5.
 8   In fact, Plaintiffs’ current Request seeks only certain limited categories of documents
 9   that relate to DOJ’s understanding of and involvement in the separations that occurred
10   under the government’s family separation pilot program in 2017, and the government’s
11   widescale family separation policy implemented along the Southwest border in May
12   and June 2018. Even though Plaintiffs are not challenging the Zero Tolerance Policy
13   itself, the government’s separation of families is clearly related to the Zero Tolerance
14   Policy. Notably, the government has relied on the Zero Tolerance Policy as a defense
15   to Plaintiffs’ claims. See, e.g., Def.’s Mot. to Dismiss at 8–9, C.M. ECF No. 18.
16          A.     Plaintiffs Request Only Certain, Limited Zero Tolerance Policy-Related
17                 Documents That Are Relevant to Plaintiffs’ Claims

18          The OIG Report’s findings concern—and trace a clear connection between—the
19   government’s family separation pilot program in 2017; DOJ’s efforts, starting in late
20   2017, to urge DHS to change its prosecution referral policies; the April 2018
21   announcement and implementation of DOJ’s Zero Tolerance Policy; DHS’ May 4,
22   2018 decision to begin referring family unit adults for prosecution at DOJ’s request;
23   and the significant increase in family separations on the Southwest border that followed
24   in May and June 2018. The OIG Report also discusses DOJ’s coordination with other
25   federal agencies, particularly DHS, related to family separation. Such findings are
26   highly relevant to the government’s intent and negligence in causing egregious harm to
27   Plaintiffs, and Plaintiffs seek only the documents supporting such findings.
28
                                                    2
      Case 2:19-cv-05217-SRB Document 98 Filed 04/09/21 Page 4 of 14



 1          For example, the OIG Report details the family separation “pilot program” in
 2   the El Paso Sector from approximately March to November 2017, under which U.S.
 3   Customs and Border Patrol significantly increased the number of adults in family units
 4   apprehended for improper entry who were referred to the U.S. Attorneys’ Offices
 5   (“USAOs”) for the Western District of Texas and the District of New Mexico for
 6   criminal prosecution. See Mot. Ex. 4, OIG Report at 13–17, C.M. ECF No. 92-4, A.P.F.
 7   ECF No. 89-1. The Report explains that numerous stakeholders, including prosecutors,
 8   public defenders, federal court judges, and ultimately senior officials within the U.S.
 9   Department of Health and Human Services (“HHS”) were aware of the harms of family
10   separation and put government officials on notice about their concerns with the
11   initiative, including a concern about reports of government officers “taking breast
12   feeding defendant moms away from their infants,” and the inability to track separated
13   parents and children. Id. at 15–17.
14          The OIG Report also explains that, despite being put on notice of serious
15   concerns about the El Paso initiative, DOJ continued to push for increased prosecutions
16   of adults in family units, with the goal of deterring future migrants. For example, the
17   report includes an excerpt of a December 16, 2017 document titled “Policy Options to
18   Respond to Border Surge of Illegal Immigration,” that the then-DHS Chief of Staff sent
19   to then-Counselor to the Attorney General, Gene Hamilton, at Hamilton’s request. The
20   first proposed policy option outlined a plan similar to what ultimately occurred in 2018,
21   and clearly states that the goal of such a policy was to deter other migrants:
22          Increase Prosecution of Family Unit Parents: Instruct [CBP] and
            [ICE] to work with DOJ to significantly increase the prosecution of
23          family unit parents when they are encountered at the border. The
            parents would be prosecuted . . . and the minors present would be
24          placed in HHS custody as UACs. . . . This would require close
            coordination with DOJ, to ensure there are sufficient prosecutors at
25          the border and sufficient U.S. Marshal’s detention space. Because of
            the large number of violators, not all parents could be criminally
26          prosecuted. However, the increase in prosecutions would be reported
            by the media and it would have substantial deterrent effect.
27   Id. at 11 (emphasis added).
28
                                                  3
      Case 2:19-cv-05217-SRB Document 98 Filed 04/09/21 Page 5 of 14



 1          Consistent with the December 2017 “Policy Options” memorandum, the OIG
 2   Report found that top DOJ and DHS officials knew that not all migrants whom DHS
 3   apprehended after crossing the border unlawfully could or would be prosecuted, and
 4   that these officials caused families to be separated even when no criminal charges were
 5   brought, as was the case with Plaintiffs. Mot. Ex. 4, OIG Report at 27–29, C.M. ECF
 6   No. 92-4, A.P.F. ECF No. 89-1. Such information is relevant and supports Plaintiffs’
 7   claims that the government’s prosecution policy was pretextual and that the
 8   government’s true goal was to inflict harm through family separation. See C.M. Compl.
 9   ¶ 34, ECF No. 1; A.P.F. Am. Compl. ¶ 67, ECF No. 34. The statistical and resource
10   reports Plaintiffs now seek will likely shed further light on this issue.
11          The OIG Report ultimately concludes that DOJ was a “driving force” behind
12   DHS’s May 4, 2018 decision to refer family unit adults for prosecution, evidenced by
13   DOJ’s “urging and support for this change to DHS policy between December 2017 and
14   May 2018,” including through regular calls between the Attorney General and the DHS
15   Secretary. Mot. Ex. 4, OIG Report at 33, 27–34, C.M. ECF No. 92-4, A.P.F. ECF No.
16   89-1. Indeed, the DHS OIG characterized DHS’s policy decision memorandum as
17   “DHS’s implementation of the zero tolerance policy.” Id. at 32 (citing U.S. Dep’t of
18   Homeland Security, Office of Inspector Gen., DHS Lacked Technology Needed to
19   Successfully Account for Separated Migrant Families at 18 (Nov. 25, 2019)). These
20   findings underscore the extent to which DOJ’s Zero Tolerance Policy was related to
21   DHS’s decision to refer adult members of family units for prosecution and the
22   separation of families at the Southwest border in 2017 and 2018. The categories of
23   documents Plaintiffs now seek, such as the written submissions of Gene Hamilton and
24   handwritten notes of relevant meetings, are relevant because they will shed further light
25   on the government’s motivation for separating families and willingness to inflict
26   emotional distress on detainees to support the goal of deterrence.
27          The government argues that because Plaintiffs do not “claim” that the Zero
28   Tolerance Policy is the reason for their separations, Plaintiffs are not entitled to
                                                   4
      Case 2:19-cv-05217-SRB Document 98 Filed 04/09/21 Page 6 of 14



 1   discovery concerning the Zero Tolerance Policy that squarely relates to the
 2   government’s decision to separate families. Opp’n at 3. In doing so, the government
 3   asserts that Plaintiffs “conflate[]” two “separate” policies:     DOJ’s April 6, 2018
 4   decision to adopt the Zero Tolerance Policy and DHS’s May 4, 2018 decision to refer
 5   all violations of 8 U.S.C. § 1325 to the U.S. Attorneys’ Offices for prosecution,
 6   including family unit adults. Id. at 11. This argument should be rejected.
 7          First, Plaintiffs are entitled to discovery on the reasons the government separated
 8   Plaintiffs, including on the extent to which the Zero Tolerance Policy was, as alleged,
 9   pretext for separating families in order to traumatize Plaintiffs to deter other migrants
10   from seeking asylum. See, e.g., C.M. Compl. ¶ 34, ECF No. 1; A.P.F. Am Compl. ¶
11   67, ECF No. 34. Second, the government’s assertion that there were “two separate
12   policy decisions made by two separate federal agencies,” Opp’n at 6, is flatly
13   contradicted by former Deputy Attorney General Rod Rosenstein’s statements to the
14   OIG. Rosenstein stated that the coordination between DOJ and DHS during the
15   implementation of the Zero Tolerance Policy (including family separation) was
16   “tremendous,” that “it’s unlikely that ever in American history there has been more
17   coordination about enforcement,” and that “the level of coordination, of the
18   communication, was really significant.” Mot. Ex. 4, OIG Report at 52, C.M. ECF No.
19   92-4, A.P.F. ECF No. 89-1. This admission alone entitles Plaintiffs to discovery to
20   determine the connection between the two policies.
21          Similarly, the government’s suggestion that Plaintiffs are “shifting positions”
22   and challenging the Zero Tolerance Policy is unpersuasive. See Opp’n at 10. Plaintiffs
23   challenge the government’s intentional (or reckless) infliction of emotional distress by
24   separating families and its negligence in carrying out family separations. C.M. Compl.
25   ¶¶ 387–393, ECF No. 1; A.P.F. Am. Compl. ¶¶ 527–548, ECF No. 34. Plaintiffs need
26   not be “directly challenging” the Zero Tolerance Policy for documents and information
27   related to the Zero Tolerance Policy to be highly relevant. As the OIG Report makes
28   clear, DOJ’s Zero Tolerance Policy is intertwined with the government’s overarching
                                                   5
      Case 2:19-cv-05217-SRB Document 98 Filed 04/09/21 Page 7 of 14



 1   policy of separating families at the Southwest border in 2017 and 2018, and therefore
 2   is relevant. See, e.g., Ross v. UKI Ltd., 2004 WL 67221, at *7 (S.D.N.Y. Jan. 15, 2004)
 3   (explaining discovery “is certainly not limited . . . to information directly supporting or
 4   contradicting the ultimate question in a case, narrowly formulated” and compelling
 5   discovery regarding the “relationships among the various defendants”).
 6          B.     The Limited Zero Tolerance Policy-Related Documents That Plaintiffs
 7                 Request are Relevant to the Government’s Defenses

 8          Ironically, at earlier stages of these cases, it was the government that argued that
 9   the Zero Tolerance Policy was highly relevant to the parties’ claims and defenses. See,
10   e.g., Def.’s Mot. to Dismiss at 8–9, C.M. ECF No. 18 (“Consistent with . . . the Attorney
11   General’s Zero Tolerance Memorandum, DHS referred for prosecution to [DOJ] adult
12   aliens – including those traveling with children – who unlawfully entered the United
13   States on the Southwest border in violation of § 1325 or other criminal immigration
14   statutory provisions.   Plaintiffs’ alien minor children were transferred to ORR.”)
15   (citations omitted); Def.’s Mot. to Dismiss at 8–9, A.P.F. ECF No. 21 (“Consistent with
16   . . . the Zero Tolerance Memorandum, DHS referred for prosecution adult aliens –
17   including those traveling with children – who unlawfully entered the United States on
18   the Southwest border in violation of § 1325 or other criminal immigration statutory
19   provisions. Alien minor children of those adults were transferred to ORR custody as
20   UACs.”) (citations omitted); Def.’s Opp’n to Pls.’ Mot. for Leave to File a 1st Am.
21   Compl. at 5, A.P.F. ECF No. 30 (“Plaintiffs’ claims arise out of the government’s
22   direction to adopt a ‘zero tolerance’ policy for criminal immigration offences for
23   unlawful entry in the spring of 2018 and the government’s consequent separation of
24   families.”). Given that the government’s primary argument to dismiss these cases was
25   that Plaintiffs were separated as an unfortunate consequence of the Zero Tolerance
26
27
28
                                                   6
      Case 2:19-cv-05217-SRB Document 98 Filed 04/09/21 Page 8 of 14



 1   Policy, the government cannot credibly claim the policy is irrelevant to this case. See
 2   Mot. at 10. The government’s opposition tellingly fails to address this point.1
 3   II.    The Government’s MIDP Responses and Response to RFP No. 2 Are
 4          Inadequate for the Needs of the Case.

 5          The government’s claim that further discovery is unnecessary in light of its
 6   MIDP responses and its response to a separate Request for Production (“RFP No. 2”)
 7   is baseless. Of note, the government does not claim that it actually produced documents
 8   responsive to Plaintiffs’ revised narrowed Request pursuant to MIDP or RFP No. 2.
 9   Nonetheless, the government argues that producing documents in response to Plaintiffs’
10   revised narrowed Request would be “additional burdensome discovery.” Opp’n at 14–
11   15. But the government fails to recognize why such additional discovery is required, or
12   to acknowledge the obvious gaps in its productions to date. In short, any “additional
13   burden” of which the government now complains is a problem of its own making.
14          As to the government’s MIDP productions, the MIDP productions from DOJ
15   custodians are inadequate. Pursuant to MIDP, the parties attempted to negotiate search
16   terms and custodians in good faith. The government, however, failed to identify
17   numerous key figures, such as Rod Rosenstein, former Chief of Staff to the Attorney
18   General Matthew Whitaker, U.S. Attorneys John Bash, Elizabeth Strange, Richard
19   Durbin, and many others within DOJ who (we now know) were highly involved in
20   implementing the El Paso pilot program and the government’s family separation policy.
21
            1
22             The government misleadingly quotes Plaintiffs’ motion to suggest that
     Plaintiffs deemed the specific documents cited in the OIG Report as the “most
23   relevant,” and have conceded the documents sought with this Motion are of limited
     relevance. See Opp’n at 2, 3, 11, 14. Plaintiffs said no such thing. The government
24   quotes Plaintiffs’ statement that, during a meet and confer after the release of the OIG
     Report, Plaintiffs “offered to narrow their Request now that they could identify the
25   specific documents relied upon or cited in the report that were most relevant to the
     claims and defenses in this action.” Mot. at 4 (emphasis added), C.M. ECF No. 92;
26   A.P.F. ECF No. 89. Plaintiffs’ narrowed request of most relevant documents included
     one list with a selection of documents cited in the OIG report and a second list that
27   identified a subset of materials described in Appendix 1 of the OIG Report. Id. The
     subject of this Motion is an even narrower subset of the materials included on that
28   second list.
                                                  7
      Case 2:19-cv-05217-SRB Document 98 Filed 04/09/21 Page 9 of 14



 1   It was the government’s obligation to identify these custodians and others who may
 2   have relevant information before the parties negotiated custodians and search terms.
 3          The government failed to do so, and Plaintiffs only learned of the role of these
 4   individuals and others from public reporting and the OIG Report. Had the government
 5   conducted a diligent inquiry under MIDP and identified these individuals in the first
 6   place, presumably the relevant documents Plaintiffs now seek would have been
 7   identified as part of MIDP. Plaintiffs are not “going down every single path” of
 8   discovery, as the government contends. Opp’n at 4. The OIG documents produced
 9   thus far have proved to be highly relevant to Plaintiffs’ claims, which strongly indicates
10   that the additional documents Plaintiffs seek will be similarly relevant. That Plaintiffs
11   now seek a separate source of documents outside of MIDP is a product of the
12   government’s failure to meet its MIDP obligations.2
13          That the government’s MIDP searches and custodians included a number of
14   other agencies and officials is inapposite. The government’s agreement to search key
15   officials at other agencies involved in the separation of families did not eliminate the
16   government’s obligation to perform a reasonable inquiry to identify the key DOJ
17   documents and personnel relevant to the parties claims and defenses. The key question
18   is whether the MIDP productions from DOJ were adequate—and they were not.3
19          2
              The government’s opposition mischaracterizes Plaintiffs’ position concerning
20   MIDP, claiming “[i]t is unreasonable to expect the government to seek to obtain
     documents and other information from the OIG while the review was still active.”
21   Opp’n at 3–4, n.3. But Plaintiffs’ point is not that, during MIDP, DOJ should have
     collected documents from the OIG investigation directly from the OIG. Rather, the
22   documents collected by the OIG demonstrate that there is a significant number of
     relevant DOJ documents that the government did not collect directly from the Office of
23   Attorney General, the Office of the Deputy Attorney General, the Executive Office of
     U.S. Attorneys, and the Southwest border USAOs, as it should have under MIDP.
24          3
              The government also contends that the government’s “policy level” discovery
     exceeds what is necessary for this case, relying on an edited quotation from the Court’s
25   order granting A.P.F. Plaintiffs’ motion to add plaintiffs. Opp’n at 13. As the full
     quotation makes clear, the Court was not addressing the scope of “policy level”
26   discovery, but was rejecting the government’s contention that two potential plaintiffs
     should not be joined because they entered the country at ports of entry, unlike other
27   Plaintiffs apprehended between ports of entry. See A.P.F. ECF No. 33 at 4 (“Resolution
     of the legal issues in this case––whether the government intentionally inflicted
28
                                                   8
     Case 2:19-cv-05217-SRB Document 98 Filed 04/09/21 Page 10 of 14



 1          Similarly, the government’s production in response to RFP No. 2—which
 2   Plaintiffs were also required to issue because the government failed to identify
 3   appropriate custodians during the MIDP process—is insufficient because it did not
 4   include documents from key DOJ officials involved in developing and implementing
 5   the family separation policy. The custodians whose documents were collected in
 6   response to RFP No. 2 were limited to individuals working in USAOs on the Southwest
 7   border; no custodians from DOJ headquarters were searched in connection with that
 8   request. See Ex. 7, Email from P. MacWilliams to T. Fulham et al. (Feb. 12, 2021),
 9   C.M. ECF No. 92-7, A.P.F. ECF No. 89-1 at 157. As such, the RFP No. 2 production
10   fails to capture documents collected from DOJ headquarters officials who played key
11   roles in the government’s separation of families, such as Rosenstein and Whitaker.
12   III.   Plaintiffs Will Further Narrow Their Request to Reduce Potential Burden.
13          Despite receiving Plaintiffs’ initial request for documents related to the OIG
14   Report over five months ago in October 2020, the government’s opposition provided
15   Plaintiffs for the first time with information on the volume of data collected by the OIG
16   for its review and the manner in which such data is organized. See Opp’n at 5.
17          In light of this new information, Plaintiffs are willing to further accommodate
18   the government’s concerns about burden and streamline their Request to the following
19   categories of documents identified at Appendix 1 of the OIG Report (the “April 9
20   revised Request”): (1) written submissions of Gene Hamilton, Rod Rosenstein, and the
21   ODAG in response to their review of the draft OIG report; (2) statistical and resource
22   reports and assessments from the DOJ, DOJ components, and the CBP; (3) any
23   handwritten notes provided to the OIG by DOJ and its components relating to the
24   planning, implementation, and coordination of the Zero Tolerance Policy; and (4)
25
26
     emotional distress, acted negligently, or caused the loss of a child’s consortium––will
27   not turn on M.C.L. and R.Z.G.’s entry point. Rather, it will turn on events occurring
     after M.C.L. and R.Z.G. entered the country––namely, the government’s treatment of
28   Plaintiffs and Proposed Plaintiffs at and after the time of separation.”).
                                                  9
     Case 2:19-cv-05217-SRB Document 98 Filed 04/09/21 Page 11 of 14



 1   documents collected from Rod Rosenstein and Matthew Whitaker that fall within the
 2   categories of documents sought in Plaintiffs’ revised narrowed Request.4
 3          The April 9 revised Request sufficiently reduces the government’s burden and
 4   addresses the clear gaps in the documents produced to date. And the limited document
 5   categories now sought should be easily identifiable. For example, given that the vast
 6   majority of the documents are either “organized by source” or included in a searchable
 7   Relativity database, identifying documents collected from Rosenstein and Whitaker
 8   should not be unduly burdensome. See Decl. of Aundrea Baker ¶¶ 5–7, C.M. ECF No.
 9   97-1, A.P.F. ECF No. 94-1. Similarly, the three requested written submissions, which
10   are “stored elsewhere,” should be readily located. See id. ¶ 5.
11   IV.    Plaintiffs Are Entitled to a Privilege Log To the Extent Documents Are
12          Withheld on the Basis of Privilege.

13          The government’s opposition claims that Plaintiffs seek to create a “premature”
14   dispute over privilege. Opp’n at 15–17. While the government now states that “it
15   objects insofar as the information sought also contained privileged information,” id. at
16   15, the government’s discovery responses made no distinction between the bases on
17   which the government refused to produce the requested documents. See Mot. Ex. 3,
18   Def.’s Resps. to 1st Sets of Requests for Production at 5, C.M. ECF No. 92-3, A.P.F.
19   ECF No. 89-1; Ex. 7, Email from P. MacWilliams to T. Fulham, et al. (Feb. 12, 2021),
20   C.M. ECF No. 92-7, A.P.F. ECF No. 89-1. Instead, the government made improper
21   blanket assertions of various privileges in response to the Request. See DeSilva v.
22   Allergan USA, Inc., No. 8-19-CV-01606-JLS, 2020 WL 5947827, at *2 (C.D. Cal. Sept.
23   1, 2020) (“[B]oilerplate objections or blanket refusals inserted into a response to a Rule
24   34 request for production of documents are insufficient to assert a privilege.”).
25   Plaintiffs thus challenged the government’s conclusory references to various privileges
26   as insufficient to justify the withholding of responsive materials. See Mot. at 12–14.
27
            4
28              The “revised narrowed Request” is defined in the Motion at pages 5-6.
                                                  10
     Case 2:19-cv-05217-SRB Document 98 Filed 04/09/21 Page 12 of 14



 1          Regardless, Plaintiffs have not asked the government to “sift through . . . a
 2   massive volume of documents and prepare a privilege log for documents it does not
 3   believe are even discoverable,” as the government suggests. See Opp’n at 16. Plaintiffs
 4   only request an order requiring that, to the extent that any documents responsive to this
 5   Request are withheld or redacted on the basis of privilege, the government produce a
 6   privilege log meeting the requirements of the parties’ established Agreement Regarding
 7   the Format for Production of Documents and Related Matters. See Mot. at 14. Such a
 8   requirement is consistent with the Federal Rules and the Court’s March 11, 2021 order.
 9   See Mot. Ex. 8, Tr. of March 11, 2021 Discovery Hearing at 23, C.M. ECF No. 92-8;
10   A.P.F. ECF No. 89-1 (ordering production of documents cited in OIG Report and
11   requiring privilege log “for any that are not produced”).5
12                                      CONCLUSION
13          For the reasons discussed above, Plaintiffs request that the Court order
14   Defendant to (1) produce the documents responsive to Plaintiffs’ April 9 revised
15   Request as set forth on pages 9–10, supra, and (2) provide a privilege log meeting the
16   requirements of the parties’ Agreement Regarding the Format for Production of
17   Documents and Related Matters, to the extent that any documents responsive to this
18   request are withheld or redacted on the basis of privilege.
19          Respectfully submitted this 9th day of April, 2021.
20                                          ARNOLD & PORTER KAYE SCHOLER LLP
21                                          By /s/ Diana Reiter
22
            5
              In its opposition, the government identifies one type of document requested by
23   Plaintiffs that it asserts may be privileged: the written submissions of DOJ officials in
     response to a draft OIG report. See Opp’n at 15–16. The single case cited to support
24   this assertion of the deliberative process privilege concerns an action under the Freedom
     of Information Act (“FOIA”) and is thus distinguishable. Moreover, as explained in
25   Plaintiffs’ Motion to Compel Discovery Withheld by the Government Based on
     Improper Privilege Assertions (“Privilege Motion”), the deliberative process privilege
26   does not apply where, as here, the government’s conduct and intent are at issue. See
     Privilege Motion at 3–5, C.M. ECF No. 93, A.P.F. ECF No. 90. Nor does the privilege
27   apply to any factual information contained within these documents. Id. at 6. Finally,
     the government has not properly invoked the privilege because it has not been asserted
28   by an agency head. Id. at 5 n.4.
                                                  11
     Case 2:19-cv-05217-SRB Document 98 Filed 04/09/21 Page 13 of 14



 1                                             Diana Reiter*
                                               Arnold & Porter Kaye Scholer LLP
 2                                             250 West 55th Street
                                               New York, New York 10019-9710
 3                                             212-836-8000
                                               diana.reiter@arnoldporter.com
 4
 5
      David B. Rosenbaum, 009819               Jonathan H. Feinberg*
 6    Emma J. Cone Roddy, 034285               Kairys, Rudovsky, Messing, Feinberg
      Osborn Maledon, P.A.                       & Lin LLP
 7    2929 North Central Avenue, 21st Floor    The Cast Iron Building
      Phoenix, Arizona 85012-2793              718 Arch Street, Suite 501 South
 8                                             Philadelphia, PA 19106
 9    Erik Walsh*                              215-925-4400
      Lucy McMillan*                           jfeinberg@krlawphila.com
10    Harry Fidler*
      Mark Osmond*                             Mark Fleming*
11    Kaitlyn Schaeffer*                       National Immigrant Justice Center
      Arnold & Porter Kaye Scholer LLP         224 S. Michigan Ave., Suite 600
12    250 West 55th Street | New York, New     Chicago, IL 60604
13    York 10019-9710                          312-660-1370
      212-836-8000                             mfleming@heartlandalliance.org
14    erik.walsh@arnoldporter.com
      lucy.mcmillan@arnoldporter.com           Trina Realmuto*
15    harry.fidler@arnoldporter.com            Mary Kenney*
      mark.osmond@arnoldporter.com             National Immigration Litigation Alliance
16                                             10 Griggs Terrace
      kaitlyn.schaeffer@arnoldporter.com
17                                             Brookline, MA 02446
                                               617-819-4447
18                                             trina@immigrationlitigation.org
                                               mary@immigrationlitigation.org
19
      R. Stanton Jones*                        Katherine Melloy Goettel*
20    Emily Reeder*                            Emma Winger*
21    Arnold & Porter Kaye Scholer LLP         American Immigration Council
      601 Massachusetts Avenue, NW             1331 G Street NW, Suite 200
22    Washington, DC 20001                     Washington, DC 20005
      202-942-5000                             202-507-7552
23    stanton.jones@arnoldporter.com           kgoettel@immcouncil.org
24    emily.reeder@arnoldporter.com            ewinger@immcouncil.org

25
26    Attorneys for CM Plaintiffs

27   Additional Counsel for Plaintiffs listed on following page.
28
                                                 12
     Case 2:19-cv-05217-SRB Document 98 Filed 04/09/21 Page 14 of 14



 1    SOUTHERN POVERTY LAW             COVINGTON & BURLING LLP
      CENTER                           Matthew Schlesinger*
 2    Norma Ventura*                   Jason Carey*
      Gillian Gillers                  Teresa Park*
 3    James Knoepp*                    Terra White Fulham*
 4    P.O. Box 1287                    One CityCenter, 850 Tenth Street, NW
      Decatur, GA 30031                Washington, DC 20001-4956
 5    Telephone: (404) 521-6700        Telephone: (202) 662-5581
      norma.ventura@splcenter.org      mschlesinger@cov.com
 6    gillian.gillers@splcenter.org    jcarey@cov.com
      jim.knoepp@splcenter.org         tpark@cov.com
 7                                     tfulham@cov.com
      SOUTHERN POVERTY LAW
 8    CENTER                           COVINGTON & BURLING LLP
      Paul R. Chavez*                  Jessica R. Hanson*
 9    P.O. Box 370037                  1999 Avenue of the Stars, Suite 3500
      Miami, FL 33137                  Los Angeles, CA 90067-4643
10    Telephone: (786) 347-2056        Telephone: (424) 332-4800
11    paul.chavez@splcenter.org        jhanson@cov.com

12
     Attorneys for A.P.F. Plaintiffs
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         13
